By the Court.
The case of Commonwealth v. Welch, 144 Mass. 356, is decisive of the case before us. No license of the fourth class was issued to the defendant, signed by the mayor and city clerk; but, further, there was no effective vote of the board of aldermen granting such license. The board, by a vote, *455which has the effect of a standing rule, provided that no licenses should be granted unless six members of the board should assent thereto. This rule, while it is in force and acted upon, determines the effect of any vote upon granting a license, and if, as in the case before us, only four aldermen vote in favor of the applicant, a license is not granted. The ruling of the Superior Court was correct. Exceptions overruled.